DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action has been changed in response to the amendment filed on 2/7/2022.  
Claims 1, 7 and 13-18 have been amended.  

Claim Objections



Claims 1, 7 and 13 are objected to because of the following informalities:  “Multi-RAT” should be multi-Radio Access Technology (RAT).  Appropriate correction is required.

Response to Arguments
Applicant's arguments filed 2/7/2022 have been fully considered but they are not persuasive.
In response to the Applicant’s argument that “Keller, taken alone or in combination with Ryu, fails to disclose or suggest a 5G IWF that acts as a Multi-RAT Dual Connectivity capable eNodeB towards and Evolved Packet Core (EPC) and as an EPC towards the overlay RAN” (Page 6), the Examiner respectfully disagrees.  
The Examiner views “acts as a Multi-RAT Dual Connectivity capable eNodeB 
It is not clear to the Examiner, what structural difference has been claimed or what functional steps are different because the 5G IWF “acts as a Multi-RAT Dual Connectivity capable eNodeB towards and Evolved Packet Core (EPC) and as an EPC toward the overlay RAN”.  Accordingly, the Examiner views the citations found in Keller in view of Ryu to meet the Applicant’s claims, as cited below.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2, 3, 8, 9, 14 and 15 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in 
The subject matter in claims 2/3, 8/9 and 14/15 have been incorporated into independent claims 1, 7 and 13, respectively.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over Keller et al. (US-2019/0297538 hereinafter, Keller) in view of Ryu (US-2021/0045029).
Regarding claim 1, Keller teaches a method for providing a 5G mobile network (Fig. 5 [NR] and Page 5 [0107]), comprising:
providing a first base station having a first coverage area for a first Radio Access Network (RAN); (Fig. 5 [LTE] and Page 5 [0107-0108])
providing a second base station (Fig. 5 [eLTE]) having a second coverage area, the second coverage area within the first coverage area of the first base station for an overlay RAN; (Page 5 [0110])
providing a 5G base station (Fig. 5 [NR]) having a third coverage area and a part of the overlay RAN; (Fig. 2C [New RAN]) and

Keller differs from the claimed invention by not explicitly reciting the third coverage area within the first coverage area and within the second coverage area and wherein the 5G IWF acts as a standard multi-Radio Access Technology (RAT) dual connectivity capable eNodeB towards and Evolved Packet Core (EPC) and as an Evolved Packet Core (EPC) towards the overlay RAN.    
In an analogous art, Ryu teaches a method for providing a 5G mobile network (Abstract), comprising:
providing a first base station (Fig. 1 [4G only eNB]) having a first coverage area for a first RAN; (Fig. 1 [LTE])
providing a second base station (Fig. 1 [eNB DU] & [0062]) having a second coverage area, the second coverage area within the first coverage area of the first base station for an overlay RAN; (Fig. 1 [4G+5G] and Page 4 [0062])
providing a 5G base station (Fig. 1 [5G RU]) having a third coverage area within the first coverage area and within the second coverage area;  (Fig. 1, Page 4 [0062-0064] note: it is obvious to one of ordinary skill in the art to recognize that the 4G+5G Only Area overlaps with the 4G only area in order to perform handoffs without dropouts between legacy 4G and 5G [gNB] and eLTE eNB) 
and acting, by the 5G IWF (Fig. 1 [enB CU-CP]), as a standard multi-Radio Access Technology (RAT) dual connectivity capable eNodeB towards and Evolved Packet Core (EPC) (Fig. 1 [enB CU-CP & eNB [DU] connected to MME in EPC) and as an Evolved Packet Core (EPC) towards the overlay RAN.  (Fig. 1 [enB CU-CP & eNB [DU] connected to MME in EPC)
Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to be motivated to implement the invention of Keller after modifying it to incorporate the cellular overlay structure of Ryu since this is a standard 4G/5G network structure (Ryu Fig. 1 and Page 3 [0039 & 0061]) as eLTE/5G cell coverage is smaller than legacy LTE cell coverage.  

Regarding claim 3, Keller in view of Ryu teaches acting, by the 5G IWF, as an Evolved Packet Core (EPC) towards the overlay RAN.  (Ryu Fig. 1 [enB CU-CP & eNB [DU] connected to MME in EPC)
Regarding claim 4, Keller in view of Ryu teaches handing over coverage of a 5G Non-Stand Alone (NSA) User Equipment (UE) to an incumbent RAN when1 the 5G NSA UE moves out of coverage of the overlay RAN.  (Ryu Fig. 1 [Intra RAT HO w/DC release] from 4G+5G to 4G only area)
Regarding claim 5, Keller in view of Ryu teaches wherein 5G Non-Stand Alone (NSA) User Equipment (UE) capable devices are 5G NSA subscription authorized.  (Keller [0192])
Regarding claim 6, Keller in view of Ryu teaches redirecting, by the 5G IWF, User Equipments (UEs) that are not 5G NSA subscription authorized to the incumbent RAN.  (Keller [0200-0201])

Regarding claims 13-18, the limitations of claims 13-18 are rejected as being the same reasons set forth above in claims 1-6.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW C SAMS whose telephone number is (571)272-8099. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lester Kincaid can be reached on (571)272-7922. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Matthew C Sams/           Primary Examiner, Art Unit 2646                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Under the broadest reasonable interpretation standard for conditional “if language” or “when language”, the condition does not occur and the step or function claimed would never be realized, hence the broadest reasonable interpretation of the claim does not require performing the step or function.  See Ex parte Katz, 2011 WL 514314, at 4-5 (BPAI Jan. 27, 2011,2011 WL 1211248 at 2 (BPAI Mar. 25, 2011); see also In re Johnston, 435 f.3d 1381, 1384 (Fed. Cir. 2006)("optional elements do not narrow the claim because they can always be omitted”).  If conditions are not limitations against which prior art must be found because the step or function only occurs “if the answer is positive”. Under the broadest scenario, the steps or functions dependent on the “if condition” would not be invoked, and such, the Examiner is not required to find these limitations in the prior art in order to render the claim anticipated. See In re Am. Acad. Of Sci. Tech Ctr., 367 f.3d 1359, 1359 (Fed. Cir. 2004).